Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge R. Brooke Jackson

  Civil Action No. 19-cv-00875-RBJ-NRN

  MARTEL WHITE,

         Plaintiff,

  v.

  C/O ELIZABETH STEPHENSON,
  LT. ELIZABETH WOOD, #13057,
  CAPT. CLIFFORD GULLIFORD, #10334, and
  4 UNNAMED UNKNOWN CORRECTIONAL OFFICERS AT BUENA VISTA
  CORRECTIONAL FACILITY,

         Defendants.


                                               ORDER



         This matter is before the Court on the March 24, 2020 recommendation of Magistrate

  Judge N. Reid Neureiter, ECF No. 74. The recommendation addresses defendants Clifford

  Gulliford and Elizabeth Stephenson’s motion to dismiss and/or alternatively, motion for

  summary judgment, ECF No. 42. In their motion defendants argue that Martel White failed to

  comply with procedures for requesting protective custody, that he failed to exhaust his

  administrative remedies, that he failed to allege an Eighth Amendment claim, and that

  Defendants Gulliford and Stephenson are entitled to qualified immunity. Id. at 1. Judge

  Neureiter recommends that I grant this motion. ECF No. 74 at 18–19. The recommendation is

  incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). For the

  following reasons I adopt the recommendation in part, as to its reasoning, but nevertheless, grant

  the motion.

                                                  1
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 2 of 21




                                           BACKGROUND

          Judge Neureiter summarized this case in his recommendation. ECF No. 74 at 2–3. I

  adopt his summary with some additional facts. Mr. White is in the custody of the Colorado

  Department of Corrections (“CDOC”) and was incarcerated at the Buena Vista Correctional

  Facility (“BVCF”) during the relevant period. Defendants are CDOC employees working at

  BVCF.

          In his amended complaint, Mr. White asserts two claims pursuant to 42 U.S.C. § 1983.

  ECF No. 11. His first claim alleges cruel and unusual punishment in violation of the Eighth

  Amendment stemming from rival gang members’ retaliatory attack on him, which Mr. White

  alleges that Defendants failed to prevent. Id. at 7–21. Claim one includes two subparts: (a)

  while in segregated housing, he told Defendant Gulliford that he feared retaliation for his own

  prior assault on a rival gang member, requested protective custody, but was returned to general

  population and later attacked by rival gang members, id. at 7–11; and (b) during the attack,

  Defendant Stephenson pepper sprayed him when he was on the ground being assaulted by three

  other inmates, id. at 11–21.

          Mr. White’s second claim asserts that Defendant Gulliford violated the Fourteenth

  Amendment by failing to initiate the established procedure for placing (or keeping) Mr. White in

  segregated protective custody, failing to file the appropriate forms to place Plaintiff in protective

  custody, and failing to follow Administrative Regulation (“AR”) 600-02. Id. at 21–25. Mr.

  White seeks $1 million in compensatory damages, $50,000 in punitive damages, nominal

  damages, and injunctive relief. Id. at 6.

          Defendants filed this motion on October 15, 2019. ECF No. 42. Mr. White filed a

  response on December 6, 2019. ECF No. 58. Defendants replied on December 20, 2019. ECF



                                                    2
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 3 of 21




  No. 54. A motions hearing was held before Judge Neureiter on February 12, 2020. ECF No. 71.

  Following the motions hearing, Judge Neureiter issued a minute order at ECF No. 70 noting that

  at the motions hearing, defendants, represented by the Colorado Attorney General’s office,

  argued that the BVCF grievance procedure may not be used to seek review of facility placement,

  including protective custody. ECF No. 70 at 1. Judge Neureiter pointed out that in another case

  before him, other defendant correctional officers also represented by the Colorado AG’s office

  argued that through the BVCF grievance process “[i]nmates may file grievances regarding a

  broad range of topics, including assertions that a CDOC official failed to protect him from

  harm.” Id. at 2. Judge Neureiter ordered defendants to submit supplemental briefing “explaining

  or reconciling the ostensible discrepancies in the Colorado Department of Corrections’ position

  regarding how a prisoner can exhaust his administrative remedies when contesting the denial of a

  request for protective custody because of a risk of harm.” Id. Defendants submitted

  supplemental briefing arguing that no discrepancy existed. ECF No. 72.

         On March 24, 2020 Judge Neureiter issued his recommendation on defendants’ motion.

  ECF No. 74. The recommendation advised the parties that specific written objections were due

  within fourteen days after being served with a copy of the recommendation, and that failure to

  make timely objections may bar de novo review by the district judge of the magistrate judge’s

  proposed findings and recommendations. Id. On April 14, 2020 Mr. White filed objections of

  Judge Neureiter’s recommendation. ECF No. 75. In those objections, Mr. White states that he

  received Judge Neureiter’s recommendation on April 2, 2020, making his April 14th objections

  timely. Id. at 20. Defendants responded to Mr. White’s objections on May 1, 2020. ECF No.

  76.




                                                  3
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 4 of 21




                                      STANDARD OF REVIEW

      A. Magistrate Judge Recommendation

           When a magistrate judge makes a recommendation on a dispositive motion, the district

  court “must determine de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is sufficiently specific if it

  “focus[es] the district court’s attention on the factual and legal issues that are truly in dispute.”

  United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996). In the absence of a timely

  and specific objection, “the district court may review a magistrate’s report under any standard it

  deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also Fed. R.

  Civ. P. 72 advisory committee’s note (“When no timely objection is filed, the court need only

  satisfy itself that there is no clear error on the face of the record in order to accept the

  recommendation.”). Legal theories raised for the first time in objections to a magistrate judge’s

  recommendation are deemed waived. United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir.

  2011).

      B. Motion to Dismiss

           To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain “enough facts

  to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

  493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). A plausible claim is one that “allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

  While courts must accept well-pled allegations as true, purely conclusory statements are not

  entitled to this presumption. Id. at 678, 681. Therefore, so long as the plaintiff pleads sufficient



                                                     4
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 5 of 21




  factual allegations such that the right to relief crosses “the line from conceivable to plausible,”

  she has met the threshold pleading standard. Twombly, 550 U.S. at 556, 570.

     C. Motion for Summary Judgment

           The Court may grant summary judgment if “there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

  moving party has the burden to show that there is an absence of evidence to support the

  nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The nonmoving

  party must “designate specific facts showing that there is a genuine issue for trial.” Id. at 324. A

  fact is material “if under the substantive law it is essential to the proper disposition of the claim.”

  Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the evidence is such that a

  reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. “If

  the evidence is merely colorable, or is not significantly probative, summary judgment may be

  granted.” Id. at 249–50. (internal citations omitted). The Court will examine the factual record

  and make reasonable inferences in the light most favorable to the party opposing summary

  judgment. Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir.

  1994).

     D. Pro se Litigants

           When a case involves pro se litigants, courts will review their “pleadings and other

  papers liberally and hold them to a less stringent standard than those drafted by attorneys.”

  Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007). Nevertheless, it is not “the

  proper function of the district court to assume the role of advocate for the pro se litigant.” Hall

  v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A “broad reading” of a pro se plaintiff’s



                                                     5
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 6 of 21




  pleadings “does not relieve the plaintiff of the burden of alleging sufficient facts on which a

  recognized legal claim could be based.” Id. Pro se parties must “follow the same rules of

  procedure that govern other litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)

  (internal quotation marks and citations omitted).

                                               ANALYSIS

            Mr. White objects to Judge Neureiter’s dismissal of his official capacity claims and his

  claims against four John Doe defendants. He also objects to Judge Neureiter’s recommendation

  that I grant summary judgment on his claim against Defendant Gulliford for failure to exhaust

  administrative remedies and his claim against Defendant Stephenson based on qualified

  immunity. ECF No. 75. I address each of Mr. White’s objections under a de novo standard of

  review.

            Judge Neureiter correctly noted that defendants’ motion references materials outside the

  pleadings, and that “when a party [references] material beyond the pleadings in support of or

  opposing a motion to dismiss, the prior action on the part of the parties puts them on notice that

  the judge may treat the motion as a Rule 56 motion.” Wheeler v. Main Hurdman, 825 F.2d 257,

  260 (10th Cir. 1987). Because defendants moved to dismiss and alternatively for summary

  judgment, Judge Neureiter found that there would be no unfair surprise to Mr. White and treated

  defendants’ motion as one for summary judgment. ECF No. 74 at 5. I agree and take the same

  approach.

            A. Eleventh Amendment Immunity

            Mr. White objects to Judge Neureiter’s dismissal of his official capacity claims as barred

  by the Eleventh Amendment. ECF No. 75 at 10–11. Mr. White points out the Administrative

  Procedure Act (“APA”) waives the sovereign immunity of federal administrative agencies and



                                                     6
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 7 of 21




  officials in suits seeking prospective injunctive relief for a wrongful agency action. In addition

  to Bivens and 42 U.S.C. § 1983, Mr. White’s amended complaint alleges jurisdiction based on

  his “suffering legal wrong because of agency action,” a direct quote from § 702 of the APA.

  ECF No. 11 at 3 (quoting 5 U.S.C. § 702). However, Mr. White is incarcerated at Buena Vista

  Correctional Complex, a prison operated by the Colorado Department of Corrections, not by the

  Bureau of Prisons or any other federal agency. The APA does not waive Eleventh Amendment

  immunity for state agencies, so I agree with Judge Neureiter that Mr. White’s official capacity

  claims must be dismissed.

           B. John Doe Defendants

           Mr. White objects to Judge Neureiter’s sua sponte dismissal of his claims against the four

  unnamed corrections officers whom he alleges lied to him to get him to leave his segregation cell

  and used excessive force to return Mr. White to the general population. ECF No. 75 at 9–10.

  Judge Neureiter concluded that because Mr. White did not describe the type or amount of force

  used by the corrections officers, his claim was conclusory. ECF No. 74 at 9. Mr. White claims

  that his statement that the force was “excessive” is sufficient to specify the type and amount of

  force used. ECF No. 75 at 9. He also argues that he referred the Court to the video footage of

  the incident, as he knew that defendants would contest whatever he alleged in his complaint. Id.

  at 10.

           Mr. White proceeds pro se, and so I construe his complaint liberally. However, Mr.

  White cannot avoid the plausibility standard because he proceeds pro se. A “broad reading” of a

  pro se plaintiff’s pleadings “does not relieve the plaintiff of the burden of alleging sufficient facts

  on which a recognized legal claim could be based.” Hall, 935 F.2d at 1110. “Excessive” in this

  case is a legal standard which Mr. White must prove to succeed on his claim. He must allege



                                                    7
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 8 of 21




  facts, rather than legal conclusions, that show he could plausibly meet this standard. Iqbal, 556

  U.S. at 678. Nor is it sufficient to refer the Court to a video in an objection to the magistrate

  judge’s recommendation. He must plead a case that states a claim. Because Mr. White has only

  alleged that the force was excessive, rather than pleading any facts that, if true, would show the

  force was excessive, I must agree with Judge Neureiter that Mr. White has not alleged facts

  sufficient to state a plausible claim for relief.

          C. Eighth and Fourteenth Amendment Claims Against Defendant Gulliford

          Judge Neureiter recommends that I dismiss the claims against Defendant Gulliford

  because Mr. White failed to exhaust his administrative remedies. ECF No. 74 at 9. Mr. White

  argues that he exhausted his administrative remedies, and if the court concludes he did not, that

  he should be excused under one of the exceptions in Ross v. Blake, 136 S. Ct. 1850, 1856 (2016).

  ECF No. 75. I address these objections in turn.

          1. Exhaustion

          The Prison Litigation Reform Act (“PLRA”) requires that a claim regarding prison

  conditions must be administratively exhausted before a prisoner may challenge those conditions

  by filing suit. Porter v. Nussle, 534 U.S. 516, 520 (2002) (“[The PLRA’s] exhaustion

  requirement applies to all prisoners seeking redress for prison circumstances or occurrences.”).

  Specifically, the exhaustion provision states that “[n]o action shall be brought with respect to

  prison conditions under [42 U.S.C. § 1983] of this title, or any other Federal law, by a prisoner

  confined in any jail, prison, or other correctional facility until such administrative remedies as

  are available are exhausted.” 42 U.S.C. § 1997e(a). “Exhaustion is no longer left to the

  discretion of the district court, but is mandatory.” Woodford v. Ngo, 548 U.S. 81, 84 (2006).

  The burden is on defendants to assert any failure to exhaust as a defense, and they do so here



                                                      8
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 9 of 21




  pursuant to Fed. R. Civ. P. 56. Thus, if the evidence presented does not create a genuine issue of

  material fact as to whether Mr. Williams’ constitutional claims against defendants were properly

  exhausted, the claims must be dismissed without prejudice. See Fields v. Okla. State

  Penitentiary, 511 F.3d 1109, 1113 (10th Cir. 2007).

          The CDOC’s grievance procedure is set forth in AR 850-04. See ECF No. 42-19. AR

  850-04 provides a three-step process for inmate grievances:

          First, an inmate must file a Step 1 grievance within thirty days of when he knew,
          or should have known, of the underlying facts. If unsatisfied with the result, the
          inmate must file a Step 2 grievance within five days of receiving the written
          response; if unsatisfied with the result of Step 2, the inmate must file a Step 3
          grievance within five days of receiving the written response. If a grievance is
          denied on procedural grounds, CDOC will certify the inmate failed to exhaust the
          grievance process.

  Kee v. Raemisch, 793 F. App’x 726, 729 (10th Cir. 2019) (unpublished).

          Mr. White filed a Step One grievance on August 8, 2018. ECF No. 42-5. The grievance

  states that when Mr. White learned he would be moved to the general population he informed the

  corrections officer that he feared for his life. Id. He also told the corrections officer that he had

  previous altercations with members of the Blood gang and requested to be placed in protective

  custody. Id. The grievance states that the officer, whom Mr. White later identifies as Defendant

  Gulliford, denied his request because he did not fit “the criteria” and was told that someone

  would speak to him about the issue. Id. No one spoke to him, and he was taken to general

  population in handcuffs by four unknown corrections officers. Id. He accuses the staff of

  knowingly putting him at serious risk of harm. Id. For a remedy, Mr. White requested that the

  CDOC director “be informed about B.C.V.F. staff injustices and/or conduct in my removal from

  this facility.” Id.




                                                    9
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 10 of 21




          The Step One grievance was denied, stating “[i]n response to your grievance . . .

   regarding facility placement: . . . This grievance procedure may not be used to seek review of the

   following: . . . Facility placement, unit, cell and bunk assignment (including protective custody

   as those decisions are guided by AR 650-02, Protective Custody). Id.

          Mr. White filed a Step Two grievance on August 30, 2018. ECF No. 42-14. The

   grievance describes the altercation in which other offenders attacked Mr. White and Defendant

   Stephenson pepper sprayed the group of offenders. He states that Stephenson put him “at serious

   risk of harm by deliberate indifference that put me in a dangerous situation.” Id. His sought-

   after remedy remained the same. The Step Two grievance was denied, stating “you were

   observed by staff to be in a physical altercation with other offenders. Staff did utilize OC

   [Oleoresin Capsicum — i.e., “pepper spray”] to stop the altercation to protect all parties from

   further assault or injury.” Id.

          Mr. White filed a Step Three grievance on October 11, 2018. ECF No. 42-13. He states

   that his previous grievances were “not directed toward facility placement,” but rather his

   “present and future safety.” Id. His sought after remedy refers to the previous grievances but

   acknowledges that he has been removed from the general population because of the assault. Id.

          The grievance was against denied as “not exhausted,” and the grievance officer states that

   “the subject of your grievance is not an issue which the grievance process was designed to

   address,” citing AR 850-04, which states that the grievance procedure may not be used to seek

   review of . . . administrative segregation placement . . . classification,” among other things.

   ECF No. 42-15.

          Defendants argued that Mr. White failed to exhaust the grievance procedure because he

   requested relief that was unavailable through that process. ECF No. 42 at 12. As Judge



                                                    10
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 11 of 21




   Neureiter correctly concluded, the fact that Mr. White requested relief prohibited under the

   grievance procedure—here, placement in protective custody—does not mean that he failed to

   adequately exhaust that procedure. ECF No. 74 at 14. The Supreme Court has held that even if

   the desired relief is unavailable under a grievance procedure, an inmate must nevertheless

   properly exhaust the procedures. Booth v. Churner, 532 U.S. 731 (2001).

          However, Judge Neureiter went on to conclude that because Mr. White’s grievances did

   not request the remedies he now seeks, namely compensatory, punitive, nominal damages, and

   declaratory and injunctive relief, he failed to exhaust his administrative remedies. ECF No. 74 at

   14. Though the exhaustion requirement is very demanding, I do not read it to prohibit an inmate

   from requesting a remedy in federal court that he did not request in his grievances. In support of

   his reading Judge Neureiter cites Sayed v. Lt. Page Virginia, No. 16-cv-2712-WJM-NRN, 2020

   WL 1130069, at *5 (D. Colo. Mar. 9, 2020), which solely relies on Woodford v. Ngo, 548 U.S.

   81 (2006). In Woodford the Supreme Court found that exhaustion is required to give an agency

   “an opportunity to correct its own mistakes . . . before being haled into federal court, and it

   discourages disregard of [the agency’s] procedures.” 548 U.S. at 89 (quoting McCarthy v.

   Madigan, 503 U.S. 14, 145 (1992)) (internal quotations omitted). The case at issue turned on the

   plaintiff’s “compliance with an agency's deadlines and other critical procedural rules.” Id. at 90.

   The Supreme Court held that administrative exhaustion “means using all steps that the agency

   holds out, and doing so properly (so that the agency addresses the issues on the merits).” Id.

   The plain language of Woodford does not require that an inmate only seek remedies requested in

   his grievance. Nor can I find case law, aside from Sayed, indicating that other courts ascribe to

   this reading. See, e.g., Butts v. Martin, 877 F.3d 571, 581 (5th Cir. 2017) (finding plaintiff

   whose grievance only requested that a corrections officer be investigated and sanctioned had



                                                    11
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 12 of 21




   exhausted administrative remedies even though complaint sought damages); Whatley v. Warden,

   Ware State Prison, 802 F.3d 1205, 1208 (11th Cir. 2015) (finding plaintiff who had only

   requested facility transfer or protective custody in his grievance had exhausted his remedies,

   even though plaintiff’s complaint requested damages).

          In addition to Woodford, Defendants claim that Booth v. Churner, 532 U.S. 731 (2001)

   requires that an inmate “must first ask for monetary damages and exhaust administrative

   remedies through the grievance procedure, even when monetary damages are not available in the

   grievance process.” ECF No. 76 at 3. In Booth, the Supreme Court found that “even where an

   inmate sought money damages and the grievance process did not permit such awards, exhaustion

   was required as long as there was authority to take some responsive action.” Jernigan v.

   Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002) (describing Booth, 532 U.S. at 740). However,

   requiring an inmate to exhaust the grievance procedure despite the unavailability of their desired

   remedy is not the same requiring an inmate to request in court only those remedies articulated in

   a grievance.

          As discussed above, Mr. White’s grievances requested that the CDOC director be notified

   of the staff’s conduct in placing Mr. White in general population, including the assault incident.

   In his objections to Judge Neureiter’s recommendation, Mr. White argues that he did not request

   damages in his grievances because he knew such remedies were not available through the

   grievance process. He believed if he sought unavailable remedies his grievance would be

   procedurally denied. He was correct, as demonstrated by the rejection of his grievances for what

   the grievance officer viewed as a request for facility transfer, an unavailable remedy. See ECF

   No. 42-15. He also filed his first grievance before he incurred his alleged damages during the

   assault and correctly believed that under the grievance process that he was not able to change the



                                                   12
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 13 of 21




   wording without the grievance being procedurally denied. Comporting with the purpose of the

   exhaustion requirement as described in Woodford, Mr. White scrupulously attempted to comply

   with the grievance procedure, to avoid a procedural denial. I cannot find that Mr. White, in

   attempting to comply with the bounds of the grievance process, failed to exhaust his

   administrative remedies.

          I conclude that Mr. White exhausted his administrative remedies. Because I reach this

   conclusion, I must consider defendants’ other arguments for dismissal of Mr. White’s claims

   against Defendant Gulliford.1

          2. Qualified Immunity

          Defendants argue that qualified immunity bars the claims against Defendant Gulliford in

   his individual capacity. ECF No. 42 at 14. Qualified immunity protects government officials

   acting in their individual capacity so long as “their conduct does not violate clearly established

   statutory or constitutional rights of which a reasonable person would have known.” Harlow v.

   Fitzgerald, 457 U.S. 800, 818 (1982). When qualified immunity is asserted by an official, a

   plaintiff must satisfy the burden of showing (1) that the defendant violated a constitutional right

   (2) that was clearly established at the time of violation. See Pearson v. Callahan, 555 U.S. 223,

   232 (2009). A reviewing court has discretion to address either prong first. See Cox v. Glanz,

   800 F.3d 1231, 1247 (10th Cir. 2015).




   1
     Mr. White’s objections to Judge Neureiter’s recommendation include many concerns about Judge
   Neureiter’s order, ECF No. 70, that defendants provide supplemental briefing on their administrative
   exhaustion argument. See ECF No. 75. Mr. White argues that by requesting that defendants provide
   supplemental briefing on the exhaustion argument without providing him notice or a copy of the briefing,
   Judge Neureiter improperly provided defendants’ ex parte “legal advice,” making it impossible for him to
   survive defendants’ motion. Id. Because I find that Mr. White has exhausted his administrative remedies,
   I do not address these concerns.

                                                     13
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 14 of 21




             “A clearly established right is one that is sufficiently clear that every reasonable official

   would have understood that what he is doing violates that right.” Mullenix v. Luna, 136 S. Ct.

   305, 308 (2015) (citing Reichle v. Howards, 566 U.S. 658, 664 (2012)) (internal quotations

   omitted). “A plaintiff may show clearly established law by pointing to either a Supreme Court or

   Tenth Circuit decision, or the weight of authority from other courts, existing at the time of the

   alleged violation.” Ali v. Duboise, 763 F. App’x 645, 650 (10th Cir. 2019) (unpublished) (citing

   T.D. v. Patton, 868 F.3d 1209, 1220 (10th Cir. 2017)) (internal quotations omitted). “[C]learly

   established law should not be defined at a high level of generality.” White v. Pauly, 137 S. Ct.

   548, 552 (2017) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)) (internal quotations

   omitted). “Although a plaintiff need not identify a case directly on point, existing precedent

   must have placed the statutory or constitutional question beyond debate.” Ali, 763 F. App’x at

   650 (citing Mullenix, 136 S. Ct. at 308) (internal quotations omitted); see also White, 137 S. Ct.

   at 551.

             I examine whether Defendant Gulliford is entitled to qualified immunity for either Mr.

   White’s Eighth Amendment or Fourteenth Amendment claims.

                    a. Eighth Amendment Claim

             Mr. White alleges that he told Defendant Gulliford that he was at risk of being harmed by

   members of the Bloods gang if he were transferred to general population. He claims Defendant

   Gulliford was deliberately indifferent in violation of the Eighth Amendment when he knowingly

   disregarded this risk and failed to prevent his transfer. ECF No. 11.

             Deliberate indifference has both an objective and subjective component. Martinez v.

   Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009). The objective component is satisfied if the “harm

   suffered rises to a level ‘sufficiently serious’ to be cognizable” under the Eighth Amendment.



                                                       14
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 15 of 21




   Id. (quoting Mata v. Saiz, 427 F.3d 745, 752–53 (10th Cir. 2005)). The subjective component is

   satisfied by showing that “defendants knew [plaintiff] faced a substantial risk of harm and

   disregarded that risk, by failing to take reasonable measures to abate it.” Martinez, 563 F.3d at

   1089.

           Defendants do not challenge Mr. White’s showing on the objective component. Rather,

   they contest whether Defendant Gulliford had the requisite mental state to meet the subjective

   prong. They claim that, at most, Defendant Gulliford acted negligently and did not knowingly

   disregard a substantial risk of harm. ECF No. 42 at 13. They also argue that any alleged

   violation was not clearly established. Id.

           Defendants are correct that negligence is not enough to satisfy the subjective component.

   A defendant must demonstrate, at the very minimum, what the Supreme Court has termed

   “subjective recklessness.” Farmer v. Brennan, 511 U.S. 825, 840 (1994). To meet this standard

   the plaintiff may show that the defendant knew of the substantial risk of harm from direct

   evidence, circumstantial evidence, or “from the very fact that the risk was obvious.” Id. at 842.

   The plaintiff must then also show that the defendant disregarded that risk. Martinez, 563 F.3d at

   1089.

           The circumstances as Mr. White describes them are as follows: he told Defendant

   Gulliford about a previous altercation with members of the Bloods gang, that he has “many

   verifiable custody issues” logged by the BVCF Intelligence Unit, and that he believed that if he

   were placed in general population, his life would be in danger due to retaliation from other gang

   members. He requested protective custody, and Defendant Gulliford asked him for the names of

   specific gang members, which he could not provide. Defendant Gulliford told him he would

   speak with him later but never did so, nor did Defendant Gulliford make any effort to stop his



                                                   15
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 16 of 21




   transfer or initiate procedures for protective custody. ECF No. 11, ECF No. 75. Defendant

   Gulliford alleges that he told Mr. White to speak with his case manager about protective custody,

   and that Mr. White did not do so. ECF No. 42 at 4. Defendant Gulliford also alleges that he

   spoke with the Intelligence Unit about Mr. White’s concerns and was told that Mr. White “did

   not have verifiable custody issues.” Id.

          I cannot conclude that Mr. White has alleged a clearly established Eighth Amendment

   violation. Assuming, without deciding, that Defendant Gulliford’s conduct amounts to a

   constitutional violation, Mr. White has not cited, nor have I uncovered, any case law suggesting

   that such a violation was clearly established.

          In the Tenth Circuit, the closest case is Verdecia v. Adams, in which a Cuban inmate was

   placed in a cell with two Latin King gang members, after an assault by Latin Kings on Cuban

   inmates occurred at the facility. 327 F.3d 1171, 1176 (10th Cir. 2003). The Cuban inmate

   requested transfer to a different cell, citing fear of attack by his cell mates, and was subsequently

   assaulted. Id. The Tenth Circuit concluded that two prison official defendants were not

   deliberately indifferent to a serious risk of harm, because they provided the Cuban inmate with a

   transfer form and instructions for requesting transfer, and they conducted investigation of the

   previous assaults and concluded they were not gang-related. Id. Though it is possible that the

   prison officials in Verdecia were more diligent than Defendant Gulliford, Defendant Gulliford

   similarly provided Mr. White with some information about protective custody and attempted to

   verify whether there was a risk of harm. I do not address whether Defendant Gulliford’s actions

   constituted a constitutional violation. I only conclude that under existing law such a violation

   was not clearly established.




                                                    16
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 17 of 21




          Because I find that Mr. White has not alleged a clearly established constitutional

   violation, Defendant Gulliford is entitled to qualified immunity on Mr. White’s Eighth

   Amendment claim.

                  b. Fourteenth Amendment Claim

          Mr. White also claims that Defendant Gulliford violated his Fourteenth Amendment due

   process rights by failing to initiate the established procedure for placing or keeping Mr. White in

   protective custody, which resulted in his injury. ECF No. 11. I interpret Mr. White’s due

   process claim to assert that the BVCF protective custody procedure, AR 650-02, creates a due

   process–protected liberty interest in protective custody or the protective custody process, that he

   was impermissibly denied when Defendant Gulliford failed to initiate the process following Mr.

   White’s verbal request.

          Defendants argue that Defendant Gulliford is entitled to qualified immunity for this claim

   as well. ECF No. 42 at 14. I must agree. Even assuming that he has such a liberty interest that

   was denied, I cannot find that this amounts to a clearly established due process violation.

          As with Mr. White’s Eighth Amendment claim against Defendant Gulliford, I can find no

   case law, nor has Mr. White provided any, suggesting that a prison official violates an inmate’s

   due process rights by failing to initiate protective custody procedures upon request. The

   Supreme Court has held that though prison regulations “may under certain circumstances create

   liberty interests” protected by due process, “these interests will be generally limited to freedom

   from restraint which . . . imposes atypical and significant hardship on the inmate in relation to the

   ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 483–84 (1995). Mr. White

   does not challenge a deprivation of freedom from some kind of restraint, such as placement in

   administrative segregation. Rather he challenges the failure of the prison to place him in such



                                                    17
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 18 of 21




   segregation in order to protect him. Challenges to prison officials’ failure to protect inmates

   from harm are brought under the Eighth Amendment, as Mr. White did in his first claim.

          Mr. White’s alleged due process violation is not clearly established. Therefore,

   Defendant Gulliford is entitled to qualified immunity for Mr. White’s Eighth and Fourteenth

   Amendment claims, and both claims are dismissed.

          D. Eighth Amendment Excessive Force Claim Against Defendant Stephenson

          Mr. White objects to Judge Neureiter’s dismissal of his excessive force claim against

   Defendant Stephenson due to his failure to provide sufficient evidence that she had a culpable

   state of mind. ECF No. 75.

          An excessive force claim requires this Court to analyze two prongs: “(1) an objective

   prong that asks if the alleged wrongdoing was objectively harmful enough to establish a

   constitutional violation, and (2) a subjective prong under which the plaintiff must show that the

   officials act[ed] with a sufficiently culpable state of mind.” Smith v. Cochran, 339 F.3d 1205,

   1212 (10th Cir. 2003) (internal quotations and citations omitted). The objective element of the

   claim is “contextual and responsive to contemporary standards of decency.” Id. (quoting

   Hudson, 503 U.S. at 8). The subjective component “turns on whether force was applied in a

   good faith effort to maintain or restore discipline or maliciously and sadistically for the very

   purpose of causing harm.” Hudson, 503 U.S. at 6 (citing Whitley, 475 U.S. at 320–21). A

   sufficiently culpable state of mind (i.e., malicious and sadistic) may be inferred where “there can

   be no legitimate purpose for the officers’ conduct.” Serna v. Colo. Dep’t of Corr., 455 F.3d

   1146, 1152 (10th Cir. 2006).

          Judge Neureiter concluded that Mr. White had met the objective prong, but that he had

   offered no evidence suggesting Defendant Stephenson had acted with a culpable state of mind.



                                                    18
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 19 of 21




   ECF No. 74 at 16. Mr. White argues that because Defendant Stephenson was “conscious and in

   control” of her actions at the time she sprayed Mr. White, she was able to tell the difference

   between a victim and an assailant and chose to spray Mr. White, the victim. ECF No 75. I

   understand Mr. White to argue that Defendant Stephenson had no legitimate purpose in spraying

   him, the obvious victim of an attack, and therefore her culpable state of mind can be inferred

   from her conduct.

          Unfortunately for Mr. White, under Tenth Circuit precedent, I cannot find that Defendant

   Stephenson’s actions were a clearly established Eighth Amendment violation. In Green v.

   Corrections Corp. of America, the Tenth Circuit found that an officer had not used excessive

   force in breaking up a fight where the officer pepper sprayed only the plaintiff who was

   complying with an order to cease fighting. 401 F. App’x 371 (10th Cir. 2010) (unpublished).

   The officer used the pepper spray on the plaintiff in response to another inmate’s punching the

   plaintiff in the face, and the officer did nothing to the aggressor inmate. Id. at 373. The Tenth

   Circuit held that the plaintiff’s allegations established that the officer had reason to use some

   force, pointing to the fact that plaintiff admitted to physically restraining another prisoner before

   the application of pepper spray. In coming to this conclusion, the Tenth Circuit highlighted that

   “prison official[s] may use reasonable force to ‘maintain or restore discipline.’” Id. (citing

   Whitley v. Albers, 475 U.S. 312, 320 (1986)).

          In Gargan v. Gabriel, a prison official sprayed an inmate with a known heart condition

   “[four] times with [four] whole cans of pepper spray while he was unarmed, alone and secured in

   a segregation cell.” 50 F. App'x 920, 923 (10th Cir. 2002) (unpublished). The court, however,

   found that the complaint failed to discuss “the need, or lack thereof, to use pepper spray” in

   extracting the inmate from his cell, indicating that excessiveness could not be inferred from the



                                                    19
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 20 of 21




   conduct itself. Id. (concluding that the complaint did not allege “facts sufficient to support a

   reliable inference that pepper spray was used on the plaintiff unnecessarily, excessively, or

   wantonly”).

          The facts in each of these cases—including the instant one—raise, for me, real questions

   about the various prison officials’ “legitimate purpose” in employing such tactics. Serna, 455

   F.3d at 1152. However, under these precedents, I cannot find that every reasonable official

   would have known Defendant Stephenson’s behavior amounted to a constitutional violation. See

   Mullenix, 136 S. Ct. at 308. Green and Gargan together establish that the subjective prong

   cannot be inferred from this type of conduct alone. Additionally, the instant case is similar

   enough to Green, in that Defendant Stephenson may have “had reason to use some force”

   because when she approached the scene, “all four offenders were hitting, pushing, and shouting.”

   ECF No. 42-8. Though Mr. White disputes the truth of Defendant Stephenson’s version of the

   facts, the question at issue is Defendant Stephenson’s subjective belief that she needed to apply

   force to maintain or restore discipline. Hudson, 503 U.S. at 6. Accordingly, Defendant

   Stephenson is entitled to qualified immunity and I dismiss Mr. White’s claim against her.


                                                ORDER

          1. Magistrate Judge Neureiter’s recommendation, ECF No. 74, is ADOPTED in part.

          2. Defendants’ motion to dismiss and/or alternatively motion for summary judgment,

              ECF No. 42, is GRANTED.

          3. This civil action and all claims therein are DISMISSED WITH PREJUDICE.

          4. As the prevailing parties, defendants are awarded their reasonable costs pursuant to

              Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54. 1.




                                                    20
Case 1:19-cv-00875-RBJ-NRN Document 78 Filed 06/01/20 USDC Colorado Page 21 of 21




         DATED this 1st day of June, 2020.

                                                  BY THE COURT:




                                                  ___________________________________
                                                  R. Brooke Jackson
                                                  United States District Judge




                                             21
